Citation Nr: 0028245	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from July 1972 to 
June 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Briefly, in response to a request by the Board in April 2000 
that he clarify whether he wanted a personal hearing, the 
veteran responded in May 2000 that he desired a hearing 
before a traveling member of the Board at the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


